Citation Nr: 0843390	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-41 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint/disc disease of the lumbosacral spine. 

2.  Entitlement to an initial rating in excess of 10 percent 
for left hip strain. 

3.  Entitlement to service connection for bilateral 
conjunctivitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California, which denied the veteran's 
claims for initial ratings in excess of 10 percent for 
degenerative joint/disc disease of the lumbosacral spine and 
a left hip strain.  Following the issuance of the rating 
decision, the veteran relocated and the Los Angeles, 
California RO assumed jurisdiction over his claim.  The 
veteran filed a timely Notice of Disagreement (NOD) in March 
2004 and, subsequently, in October 2004, the Los Angeles RO 
provided a Statement of the Case (SOC).  In December 2004, 
the veteran filed a timely substantive appeal to the Board.  
After the veteran moved again, the Oakland, California RO 
assumed jurisdiction over his claim.  In May 2008, the 
Oakland RO provided a Supplemental Statement of the Case 
(SSOC).

The Board notes that, in the March 2004 NOD, the veteran also 
claimed entitlement to an initial rating in excess of 10 
percent for a left shoulder strain and the RO denied the 
claim in the October 2004 SOC.  In his December 2004 
substantive appeal to the Board, the veteran indicated that 
he only wished to appeal the denial of his claims for 
increased initial ratings, in excess of 10 percent, for 
degenerative joint/disc disease of the lumbosacral spine, and 
a left hip strain, respectively.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008); Roy 
v. Brown, 5 Vet. App. 554 (1993).  Accordingly, the Board 
does not have jurisdiction over his claim for entitlement to 
an initial rating in excess of 10 percent for a left shoulder 
strain.

Following a February 2004 decision and March 2004 notice of 
decision, which denied the veteran's claim for service 
connection for bilateral conjunctivitis, the veteran filed a 
timely Notice of Disagreement (NOD) in March 2004.  As the RO 
has not yet issued an SOC regarding this claim, the Board is 
required to remand the claim.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

The veteran did not request a hearing before the Board.  


REMAND

A determination has been made that additional evidentiary 
development is necessary.  38 C.F.R. § 19.9 (2008).  
Accordingly, further appellate consideration will be deferred 
and this case is remanded for action as described below.

A VA medical examination was conducted in January 2003, prior 
to the veteran's discharge from service.  Regarding the 
veteran's low back disorder, the physical examination's range 
of motion findings were as follows: 0 to 61 degrees of 
forward flexion with pain from 17 degrees to 61 degrees; 0 to 
14 degrees of extension with pain; 0 to 15 degrees of right 
lateral flexion without pain; and 0 to 25 degrees of 
bilateral left lateral flexion without pain.  No tenderness 
or spasm was noted.  A right scoliosis of the lower dorsal 
spine was noted.

Regarding the veteran's left hip disorder, the physical 
examination's range of motion findings were as follows: 0 to 
122 degrees of flexion; 0 to 22 degrees of internal rotation; 
0 to 40 degrees of abduction; and 0 to 28 adduction. 

In an October 2003 rating decision, the RO granted the 
veteran's claims for service connection for degenerative 
joint/disc disease of the lumbosacral spine and a left hip 
strain, assigning a 10 percent rating for each disability.  
In his December 2004 appeal to the Board, the veteran stated 
that the motion in lower back had significantly decreased 
since the last examination; and that the pain had started to 
radiate down his legs, causing periodic numbness in his feet.  
The Board notes that the last record of treatment associated 
with the claims file is a VA medical record from June 2007.  

Considering the time that has elapsed since the last VA 
examination that evaluated his disabilities (5 years) and his 
allegation of increased disablement since that time, the 
Board finds that there is a duty to provide another 
examination to determine the current severity of the 
veteran's low back and left hip disorders.  VA's General 
Counsel has indicated that when a claimant asserts that the 
severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  

From the record, the Board finds that it is unclear that the 
veteran received proper notification throughout this matter.  
For example, in his December 2004 substantive appeal to the 
Board, the veteran stated that he was being treated by a 
private physician for his low back disorder and included the 
physician's identification information.  According to the 
evidence in the claims file, the RO first attempted to 
acquire these records by sending the veteran a notice, with 
the required authorization and release form to the veteran, 
in December 2007.  No reply from the veteran or envelope 
indicating that the letter was returned to the RO as 
undeliverable is present in the file.  However, a notation 
from an internal VA document indicates that the veteran had 
moved to another address, different from that to which the 
December 2007 notice was issued, as of February 26, 2008.  
Considering the possibility that the veteran did not receive 
the December 2007 letter from the RO, the Board finds that, 
as part of this Remand, the AMC/RO should attempt to acquire 
all of the veteran's pertinent medical records by furnishing 
the veteran with all necessary forms to permit their 
acquisition.  

The record indicates that the veteran did not appear for a VA 
medical examination, scheduled in March 2008.  Failure to 
appear for an examination may be detrimental to a veteran's 
claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that if the duty to assist is not a "one-way 
street").  However, the record does not indicate that the 
veteran was notified of the scheduled medical examination.  
Without such proof of notice, the Board finds that, after the 
RO conducts whatever development is necessary to determine 
the veteran's current address, he should be provided another 
opportunity for an examination.  The veteran must be given 
adequate notice of the examination, to include advising him 
of the consequences of failure to report under 38 C.F.R. § 
3.655 (2008).  If he fails to appear for the examination, 
this fact should be noted in the file.

In addition, the Board notes that the claims folder contains 
an October 2008 notice, sent by the Board to the veteran that 
was returned as undeliverable.  As part of this Remand, the 
AMC/RO should therefore attempt to ascertain the veteran's 
current address.

Regarding the veteran's claim for service connection for 
bilateral conjunctivitis, in a February 2004 rating decision 
and March 2004 notice of decision, the RO denied the 
veteran's claim.  The veteran expressed disagreement with the 
decision in the March 2004 NOD.  An SOC has not been issued.  
Consequently, this issue must be remanded to the RO to issue 
a statement of the case (SOC) and to give the veteran an 
opportunity to perfect an appeal of such issue by submitting 
a timely substantive appeal.  See Manlicon, supra.  

When an NOD is timely filed, the RO must reexamine the claim 
and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare an SOC pursuant to 38 
C.F.R. § 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  38 
C.F.R. § 19.26 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify 
the veteran's current mailing address, to 
include contacting his accredited 
representative for such information, if 
necessary.

2.  Regarding the veteran's claims for 
increased initial ratings for degenerative 
joint/disc disease of the lumbosacral 
spine, and a left hip strain, the AMC/RO 
must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2007). 

In addition, the AMC/RO should request 
that the veteran furnish written 
authorization to permit the AMC/RO to 
obtain all pertinent medical treatment 
records.

3.  The veteran's claims file, including a 
copy of this Remand and any evidence 
procured because of this Remand, should be 
sent to a VA clinician for a medical 
examination to evaluate the veteran's 
degenerative joint/disc disease of the 
lumbosacral spine and left hip strain.

Regarding the thoracolumbar spine and the 
left hip, the examiner should provide 
results of range of motion testing.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner should identify 
and state at what point pain begins and 
ends. The examiner should address whether 
and to what extent there is likely to be 
additional range of motion loss of the 
thoracolumbar spine and left hip due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  

The examiner is asked to describe whether 
pain limits functional ability during 
flare-ups or with activity.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion, and/or no limitation of function, 
such facts must be noted in the report.  

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation or a finding of 
aggravation as to find against the claim.  

The physician is also requested to provide 
a rationale for any opinion expressed.  If 
a conclusion cannot be reached without 
resort to speculation, the physician 
should so record in the examination 
report. 

4.  Thereafter, the veteran's claims for 
degenerative joint/disc disease of the 
lumbosacral spine and a left hip strain 
must be re-adjudicated based on all 
governing legal authority and all of the 
evidence of record, to include the January 
2003 VA medical examination, and all 
evidence received after the last SSOC was 
issued, to determine if an either an 
increased initial or staged rating is 
warranted.   

5.  If any benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

6.  Regarding the veteran's claim for 
service connection for bilateral 
conjunctivitis, the RO must provide the 
veteran and his representative with an 
SOC.  The veteran and his representative 
are reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal must be filed.  See 38 
C.F.R. § 20.202 (2007).  If, and only if, 
the veteran perfects the appeal as to this 
issue, the case must be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals








